DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/812708 filed on March 09, 2020.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
3.	The Information Disclosure Statement filed on March 09, 2020 was reviewed and accepted by the Examiner.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim as whole is directed to sorting documents to a storage location based upon document attributes. The claim limitation “means for sorting electronic documents to a predetermined storage area based on attributes assigned to the electronic documents”, “means for receiving an operation of changing the attributes” and “and means for controlling, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted” are not “intended use” that would distinguish the claimed invention from cited prior art. There is multiple within the specification of “means for sorting electronic documents to a predetermined storage area based on attributes assigned to the electronic documents”, “means for receiving an operation of changing the attributes” and “and means for controlling, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted”. In Applicant’s specification Pg. 10 and 3rd paragraph, Applicant’s specification discloses the sorter 13 allocates an electronic document to a predetermined storage area based on the set attributes. When any attribute is changed, the sorter 13 sorts electronic documents to a predetermined storage area based on the changed attributes. That is, the sorter 13 re-sorts electronic documents.  Pg. 20 of Applicant’s specification discloses the sorter 13 avoids displaying the storage area that stores the electronic documents when they are re-sorted, and avoids re-sorting the electronic documents. It is unclear in the claim language the intended use of “means for sorting” since Applicant could mean the CPU or a display apparatus. Kagawa teaches the concept of a storing documents associated with changed attributes. Par. 0071 Kagawa discloses filtering the document based upon attributes information to a folder. Par. 0103 Kagawa discloses acquiring attribute information. Par. 0136 Kagawa discloses updating the attribute information. The claim limitation does not provide a definition for the “means for sorting electronic documents to a predetermined storage area based on attributes assigned to the electronic documents”, “the means for receiving an operation of changing the attributes”, “and means for controlling, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted. The claim language does provide any unique function with the claim language of storing documents based upon document attributes, because the generic process of filtering documents based upon document metadata places documents into a storage area.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claim 10 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claim limitation ““means for sorting electronic documents to a predetermined storage area based on attributes assigned to the electronic documents”, “the means for receiving an operation of changing the attributes”, “and means for controlling, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In Applicant’s specification Pg. 10 and 3rd paragraph, Applicant’s specification discloses the sorter 13 allocates an electronic document to a predetermined storage area based on the set attributes. When any attribute is changed, the sorter 13 sorts electronic documents to a predetermined storage area based on the changed attributes. That is, the sorter 13 re-sorts electronic documents.  Pg. 20 of Applicant’s specification discloses the sorter 13 avoids displaying the storage area that stores the electronic documents when they are re-sorted, and avoids re-sorting the electronic documents. It is unclear in the claim language the intended use of “means for sorting” since Applicant could mean the CPU or a display apparatus. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b),  second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 U.S.C. §101

9.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims, 1, 9 and 10 specifically claim 1, 9 and 10 recites "sort electronic documents to a predetermined storage area based on attributes assigned to the electronic documents,”. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receive an operation of changing the attributes”, “and control, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and claim 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 1, 9 and 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2 specifically claim 2 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor is configured to search for electronic documents based on attributes assigned to the electronic documents” “and receive an operation of changing the attributes of the retrieved electronic documents”, “and control, based on the changed attributes, displaying of a storage area that stores the retrieved electronic documents when the retrieved electronic documents are re- sorted”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 2 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                 
The claims, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 3 specifically claim 3 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor determines the storage area that stores the retrieved electronic documents when the retrieved electronic documents are re-sorted based on a preset rule showing a relationship between the attributes and the storage area.”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 3 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 4 specifically claim 4 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein, if the rule does not exist in association with the changing of the attributes, the processor avoids displaying the storage area that stores the retrieved electronic documents when the retrieved electronic documents are re-sorted, and avoids re-sorting the retrieved electronic documents”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 5 specifically claim 5 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor controls displaying of the storage area that stores the electronic documents before the electronic documents are re-sorted, in association with the storage area that stores the electronic documents when the electronic documents are re-sorted.”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 5 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 6 specifically claim 6 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor is configured to create a new storage area if no storage area exists in association with the changed attributes, and display the created new storage area as the storage area that stores the electronic documents when the electronic documents are re-sorted”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 6 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claim, 7 specifically claim 7 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor is configured to if any storage area contains no electronic document after the electronic documents are re-sorted, delete the storage area containing no electronic document, and display an indication that the storage area containing no electronic document is deleted”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 8 specifically claim 8 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance a human can sort documents based upon title to one location and place other documents based upon title to another location. Such as mentally thinking a first set of documents are to be placed in folder A and a second set of documents are to be placed in folder B. Accordingly, the claim recites a process, which can be done utilizing pen and paper. For example, “sort” in the context of this claim encompasses the user mentally labeling the documents to be stored in designated locations.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor deletes the storage area containing no electronic document after permission of a user”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 8 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1-5, 7-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. U.S. Patent Application Publication No. 2009/0132548 (herein as ‘Kagawa’) and further in view of Crews U.S. Patent Application Publication No. 2017/0068682 (herein as ‘Crews’).


As to claim 1 Kagawa teaches an information processing apparatus comprising a processor (Par. 0074 Kagawa discloses a CPU); configured 
to sort electronic documents to a predetermined storage area based on attributes assigned to the electronic documents (Par. 0071 Kagawa discloses filtering the document based upon attributes information to a folder. Par. 0103 Kagawa discloses acquiring attribute information); 
receive an operation of changing the attributes (Par. 0136 Kagawa discloses updating the attribute information);
Kagawa does not teach but Crews teaches and control, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted (Par. 0044 Crews discloses documents are moved from an online storage to a nearline storage based upon the last-accessed value.  The last-accessed value is seen as the attribute information.  Par. 0029 Crew discloses the information can be displayed on the computing device).
Kagawa and Crews are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the attributes acquisition of Kagawa to include the moving documents based upon attribute of Crews, to provide an improved approach of managing documents. The suggestion/motivation to combine is that it would be obvious to try in order to provide faster access times to limited set of documents (Par. 0021 Crews).

As to claim 2 Kagawa in combination with Crew teaches each and every limitation of claim 1.
In addition Kagawa teaches wherein the processor is configured to search for electronic documents based on attributes assigned to the electronic documents (Par. 0120 Kagawa discloses searching for documents based upon the file information. File information is seen as attributes);
receive an operation of changing the attributes of the retrieved electronic documents (Par. 0044 Crews discloses the countdown last-accessed value is based upon the last time a document was accessed by a user.  A changed operation is seen as seen as countdown time);
and control, based on the changed attributes, displaying of a storage area that stores the retrieved electronic documents when the retrieved electronic documents are re- sorted (Par. 0044 Crews discloses documents are moved from an online storage to a nearline storage based upon the last-accessed value.  The last-accessed value is seen as the attribute information.  Par. 0029 Crew discloses the information can be displayed on the computing device).

As to claim 3 Kagawa in combination with Crew teaches each and every limitation of claim 2.
In addition Kagawa teaches wherein the processor determines the storage area that stores the retrieved electronic documents when the retrieved electronic documents are re-sorted based on a preset rule showing a relationship between the attributes and the storage area (Par. 0127 Kagawa discloses acquires the file path name from the document, acquires the attribute information and stores the file in a folder that has the same name as the document).

As to claim 4 Kagawa in combination with Crew teaches each and every limitation of claim 3.
In addition Kagawa teaches wherein, if the rule does not exist in association with the changing of the attributes, the processor avoids displaying the storage area that stores the retrieved electronic documents when the retrieved electronic documents are re-sorted, and avoids re-sorting the retrieved electronic documents (Par. 0128 Kagawa discloses when are no longer to be stored the document, document information file and attribute information are deleted).

As to claim 5 Kagawa in combination with Crew teaches each and every limitation of claim 1.
In addition Kagawa teaches wherein the processor controls displaying of the storage area that stores the electronic documents before the electronic documents are re-sorted, in association with the storage area that stores the electronic documents when the electronic documents are re-sorted (Par. 0044 Crew discloses accessing a document in a online storage, before the countdown reaches a limit and the document is moved to a nearline storage to be accessed).

As to claim 6 Kagawa in combination with Crew teaches each and every limitation of claim 5.
In addition Kagawa teaches wherein the processor is configured to create a new storage area if no storage area exists in association with the changed attributes, and display the created new storage area as the storage area that stores the electronic documents when the electronic documents are re-sorted (Par. 0127 Kagawa discloses acquires the file path name from the document, acquires the attribute information and stores the file in a folder that has the same name as the document).

As to claim 9 Kagawa teaches a non-transitory computer readable medium storing a program (Par. 0145 Kagawa discloses a storage medium); causing a computer to execute a process comprising: 
sorting electronic documents to a predetermined storage area based on attributes assigned to the electronic documents (Par. 0071 Kagawa discloses filtering the document based upon attributes information to a folder. Par. 0103 Kagawa discloses acquiring attribute information);  
receiving an operation of changing the attributes (Par. 0136 Kagawa discloses updating the attribute information);
Kagawa does not teach but Crews teaches and controlling, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted (Par. 0044 Crews discloses documents are moved from an online storage to a nearline storage based upon the last-accessed value.  The last-accessed value is seen as the attribute information.  Par. 0029 Crew discloses the information can be displayed on the computing device).
Kagawa and Crews are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the attributes acquisition of Kagawa to include the moving documents based upon attribute of Crews, to provide an improved approach of managing documents. The suggestion/motivation to combine is that it would be obvious to try in order to provide faster access times to limited set of documents (Par. 0021 Crews).

As to claim 10 Kagawa teaches an information processing apparatus comprising: 
means for sorting electronic documents to a predetermined storage area based on attributes assigned to the electronic documents (Par. 0071 Kagawa discloses filtering the document based upon attributes information to a folder. Par. 0103 Kagawa discloses acquiring attribute information);  
means for receiving an operation of changing the attributes  (Par. 0136 Kagawa discloses updating the attribute information);
Kagawa does not teach but Crews teaches and means for controlling, based on the changed attributes, displaying of a storage area that stores the electronic documents when the electronic documents are re-sorted (Par. 0044 Crews discloses documents are moved from an online storage to a nearline storage based upon the last-accessed value.  The last-accessed value is seen as the attribute information.  Par. 0029 Crew discloses the information can be displayed on the computing device).
Kagawa and Crews are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the attributes acquisition of Kagawa to include the moving documents based upon attribute of Crews, to provide an improved approach of managing documents. The suggestion/motivation to combine is that it would be obvious to try in order to provide faster access times to limited set of documents (Par. 0021 Crews).


13.	Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. U.S. Patent Application Publication No. 2009/0132548 (herein as ‘Kagawa’) and further in view of Crews U.S. Patent Application Publication No. 2017/0068682 (herein as ‘Crews’ and further in view of Martin et al. U.S. Patent Application Publication No. 2002/0049623 (herein as ‘Martin’).


As to claim 6 Kagawa in combination with Crew teaches each and every limitation of claim 5.
In addition Kagawa in combination with Crew does not teach but Martin teaches wherein the processor is configured to if any storage area contains no electronic document after the electronic documents are re-sorted, delete the storage area containing no electronic document, and display an indication that the storage area containing no electronic document is deleted (Par. 0126 Martin discloses the user deleting the policy folder if the policy folder is empty).
Kagawa and Martin are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the attributes acquisition of Kagawa to include the document monitoring of Martin, to improve performance. The suggestion/motivation to combine is that it would be obvious to try in order maintain performance in handling documents (Par. 0009 Martin).


As to claim 8 Kagawa in combination with Crew teaches each and every limitation of claim 7.
	In addition Kagawa in combination with Crew does not teach but Martin teaches wherein the processor deletes the storage area containing no electronic document after permission of a user (Par. 0126 Martin discloses the user deleting the policy folder if the policy folder is empty).
Kagawa and Martin are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the attributes acquisition of Kagawa to include the document monitoring of Martin, to improve performance. The suggestion/motivation to combine is that it would be obvious to try in order maintain performance in handling documents (Par. 0009 Martin).




Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   October 01, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159